                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

____________________________________
                                                 )
VARIETY STORES, INC.,                            )
                                                 )
                Plaintiff,                       )
                                                 )
vs.                                              )                Case No. 5:14-cv-00217
                                                 )
WAL-MART STORES, INC.,                           )
                                                 )
             Defendant.                          )
____________________________________             )

      VARIETY’S OPPOSITION TO WALMART’S “RENEWED” MOTIONS IN LIMINE

        Variety Stores Inc. (“Variety”) respectfully renews each of its Oppositions to Walmart Stores

Inc.’s (“Walmart”) Renewed Motions in Limine as follows:

            OPPOSITION TO MOTION IN LIMINE CONCERNING APPORTIONMENT
                          AND DISGORGEMENT OF PROFITS

        On, February 4, 2019, Walmart filed [DE 526] which is styled a “Renewed Motion in Limine

Concerning Apportionment and Disgorgement of Profits” which purports to renew a similarly named

motion [DE 403] filed by Walmart on September 28, 2018. Variety opposed [DE 403] by filing is

Opposition, [DE 444] on October 12, 2018. This Court denied Walmart’s Motion [DE 403] on October

24, 2018. Via the present filing, Variety respectfully renews its Opposition, [DE 444].

      OPPOSITION TO RENEWED MOTION IN LIMINE TO EXCLUDE EVIDENCE AND
       ARGUMENTS CONCERNING OTHER COMPLAINTS, INCIDENTS, CLAIMS, OR
                                LAWSUITS

        On, February 4, 2019, Walmart filed [DE 527] which is styled a “Renewed Motion in Limine to

Exclude Evidence and Arguments Concerning Other Complaints, Incidents, Claims, or Lawsuits” which

purports to renew a similarly named motion [DE 404] filed by Walmart on September 28, 2018. Variety

opposed [DE 404] by filing is Opposition, [DE 458] on October 12, 2018. This Court denied Walmart’s

Motion [DE 404] on October 24, 2018. Via the present filing, Variety respectfully renews its Opposition,

[DE 458].



            Case 5:14-cv-00217-BO Document 555 Filed 02/08/19 Page 1 of 5
        OPPOSITION TO RENEWED MOTION IN LIMINE TO EXCLUDE EVIDENCE AND
        ARGUMENTS CONCERNING WALMART INC.’S OVERALL REVENUE AND SIZE

         On, February 4, 2019, Walmart filed [DE 529] which is styled a “Renewed Motion in Limine to

Exclude Evidence and Arguments Concerning Walmart Inc.’s Overall Revenue and Size” which purports

to renew a similarly named motion [DE 405] filed by Walmart on September 28, 2018. Variety opposed

[DE 405] by filing is Opposition, [DE 460] on October 12, 2018. This Court denied Walmart’s Motion

[DE 405] on October 24, 2018. Via the present filing, Variety respectfully renews its Opposition, [DE

460].

   OPPOSITION TO RENEWED MOTION IN LIMINE TO EXCLUDE EVIDENCE AND
ARGUMENTS CONCERNING ISSUES INVOLVING THE ATTORNEY-CLIENT PRIVILEGE

         On, February 4, 2019, Walmart filed [DE 530] which is styled a “Renewed Motion in Limine to

Exclude Evidence and Arguments Concerning Issues Involving the Attorney-Client Privilege” which

purports to renew a similarly named motion [DE 406] filed by Walmart on September 28, 2018. Variety

opposed [DE 406] by filing is Opposition, [DE 447] on October 12, 2018. This Court denied Walmart’s

Motion [DE 406] on October 24, 2018. Via the present filing, Variety respectfully renews its Opposition,

[DE 447].

    OPPOSITION TO RENEWED MOTION IN LIMINE TO EXCLUDE ANY EVIDENCE
  CONCERNING MONETARY REMEDIES OTHER THAN A REASONABLE ROYALTY OR
         DISGORGEMENT OF PROFITS BASED ON UNJUST ENRICHMENT

         On, February 4, 2019, Walmart filed [DE 533] which is styled a “Renewed Motion in Limine to

Exclude any Evidence Concerning Monetary Remedies Other Than a Reasonable Royalty or

Disgorgement of Profits Based on Unjust Enrichment” which purports to renew a similarly named motion

[DE 407] filed by Walmart on September 28, 2018. Variety opposed [DE 407] by filing is Opposition,

[DE 459] on October 12, 2018. This Court denied Walmart’s Motion [DE 407] on October 24, 2018. Via

the present filing, Variety respectfully renews its Opposition, [DE 459].




                                                     2

            Case 5:14-cv-00217-BO Document 555 Filed 02/08/19 Page 2 of 5
     OPPOSITION TO RENEWED MOTION IN LIMINE TO EXCLUDE EVIDENCE AND
     ARGUMENTS OF REVENUE OUTSIDE OF THE RELEVANT GEOGRAPHIC AREA

        On, February 4, 2019, Walmart filed [DE 539] which is styled a “Renewed Motion in Limine to

Exclude Evidence and Arguments of Revenue Outside the Relevant Geographic Area” which purports to

renew a similarly named motion [DE 413] filed by Walmart on September 28, 2018. Variety opposed [DE

413] by filing is Opposition, [DE 452] on October 12, 2018. This Court denied Walmart’s Motion [DE

413] on October 24, 2018. Via the present filing, Variety respectfully renews its Opposition, [DE 452].

     OPPOSITION TO RENEWED MOTION IN LIMINE TO EXCLUDE EVIDENCE AND
         ARGUMENTS CONCERNING UNRELATED LICENSE AGREEMENTS

        On, February 4, 2019, Walmart filed [DE 548] which is styled a “Renewed Motion in Limine to

Exclude Evidence and Arguments Concerning Unrelated License Agreements” which purports to renew a

similarly named motion [DE 422] filed by Walmart on September 28, 2018. Variety opposed [DE 422] by

filing is Opposition, [DE 455] on October 12, 2018. This Court denied Walmart’s Motion [DE 422] on

October 24, 2018. Via the present filing, Variety respectfully renews its Opposition, [DE 455].

CONCLUSION

        For all of the above reasons and for all of the reasons stated in the Oppositions herein

incorporated by reference, Walmart’s Renewed Motions, [DE 526], [DE 527], [DE 529], [DE 533], [DE

539], and [DE 548] should be denied.

        This the 8th day of February, 2019.

                                                 Respectfully submitted,

                                                 /s/ W. Thad Adams, III
                                                 W. Thad Adams, III (N.C. Bar No. 000020)
                                                 Samuel A. Long, Jr. (N.C. Bar No. 46588)
                                                 Christina Davidson Trimmer (N.C. Bar No. 44857)
                                                 SHUMAKER, LOOP & KENDRICK, LLP
                                                 101 South Tryon St., Suite 2200
                                                 Charlotte, North Carolina 28280-0002
                                                 Telephone: 704-945-2901
                                                 Fax: 704-332-1197
                                                 Email: tadams@slk-law.com
                                                         along@slk-law.com
                                                         ctrimmer@slk-law.com


                                                    3

          Case 5:14-cv-00217-BO Document 555 Filed 02/08/19 Page 3 of 5
                            /s/ Scott P. Shaw
                           Scott P. Shaw (CA Bar No. 223592)
                           CALL & JENSEN
                           610 Newport Center Drive, Suite 700
                           Newport Beach, California 92660
                           Telephone: 949-717-3000
                           Fax: 949-717-3100
                           Email: sshaw@calljensen.com
                           LR 83.1 Counsel

                           Attorneys for Plaintiff




                              4

Case 5:14-cv-00217-BO Document 555 Filed 02/08/19 Page 4 of 5
                                    CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing document with the Clerk of Court using

the CM/ECF system, which will send notification of such filing to all counsel of record.

        This the 8th day of February, 2019.


                                                 Respectfully submitted,

                                                  /s/ W. Thad Adams, III
                                                 W. Thad Adams, III (N.C. Bar No. 000020)
                                                 SHUMAKER, LOOP & KENDRICK, LLP
                                                 101 South Tryon St., Suite 2200
                                                 Charlotte, North Carolina 28280-0002
                                                 Telephone: 704-945-2901
                                                 Fax: 704-332-1197
                                                 Email: tadams@slk-law.com




                                                    5

          Case 5:14-cv-00217-BO Document 555 Filed 02/08/19 Page 5 of 5
